Smith, J.
Box Butte County has appealed from the same order of the State Board of Equalization and Assessment appealed from in other cases decided today, including County of Blaine v. State Board of Equalization & Assessment, ante p. 471, 143 N. W. 2d 880.
The board ordered Box Butte County to increase its valuations of rural and urban real estate 10 percent. The resultant assessment-sales ratios in percents are *49324.02 for rural land and 31.63 for urban land. For all counties the mean and median of rural ratios are 28.07 and 27.36 respectively, and of urban ratios, 28.83 and 28.36 respectively.
The county argues that the order should be reversed as to it because of the number of counties with lower ratios for one or both classes of property. The ratio for rural land in Box Butte County is well below the mean and median of ratios, and the county points to no circumstance indicating prejudice to it from the deviates. In this respect the order was not arbitrary or prejudicial.
Of a different quality is the ratio 31.63. The board of course is not to be strait jacketed by percents, but without other evidence the deviate is: too great for us to hold that this increase was discretionary.
In defense of the equalization order, counsel resorts to the rule that members of the board may rely on their personal knowledge outside the record. Since we are in the dark concerning the nature of the extra-record information, extended discussion of the confusion in the law of official notice is undesirable. See, § 84-914, R. S. Supp., 1963; 2 Davis, Administrative Law Treatise, ch. 15, pp. 338 to 434. At a minimum extra-record information in some form ought to' have been incorporated into the transcript or bill of exceptions. Arbitrariness on a record is not dispelled by speculation that the board may have used extra-record information sufficient to support an adjustment. See County of Blaine v. State Board of Equalization & Assessment, supra.
The part of the order increasing the valuation of rural land in the county 10 percent is affirmed. The part increasing the valuation of urban land 10 percent is reversed.
AFFIRMED' IN PART, AND IN PART REVERSED.